 Case: 1:17-cr-00236 Document #: 231 Filed: 10/24/19 Page 1 of 3 PageID #:4025



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISON


UNITED STATES OF AMERICA,                   )
          Plaintiff,                        )
                                            )
        v.                                  )           No. 17 CR 236
JOSEPH JONES, and                           )           Judge Andrea Wood
ED SCHIMENTI,                               )
                      Defendants.            )

           EDWARD SCHIMENTI’S AND JOSEPH JONES’ MOTION TO
                   CONTINUE POST-TRIAL MOTIONS
                BASED ON NEWLY DISCOVERY EVIDENCE

       Now Comes Defendants, EDWARD SCHIMENTI, by his attorneys JOSHUA B.

ADAMS, and STEPHEN F. HALL, and JOSEPH JONES by his attorney PATRICK E.

BOYLE and respectfully requests this honorable court extend the filing date for post-trial

motions until the government tenders discovery relevant to the issues raised in this motion.

Additionally, counsel requests an evidentiary hearing based on the issues raised in this

motion. In support of their motions, Mr. Jones and Mr. Schimenti state the following.

       1. Post-Trial Motions are due on October 25, 2019.

       2. On Wednesday night, October 23, 2019, the government disclosed a proverbial

           bombshell to defense counsel. In an email, the government stated that the FBI

           paid the CHS, otherwise known as “Muhamed” $50,000 after the jury’s verdict.

       3. The government further stated that it never discussed payment with Muhamed

           and that he was unaware of the $50,000 payment until it was made. The

           government does not state when the payment was made, or whether the

           testifying case agent had knowledge of this pending windfall to Muhamed at the

           time of her testimony.


                                                 1
Case: 1:17-cr-00236 Document #: 231 Filed: 10/24/19 Page 2 of 3 PageID #:4026



     4. Based on this disclosure, it appears as if the government either paid the witness

        for his testimony or this payment served as a bonus based on the guilty

        conviction. This is drastically different than a CHS who is paid for his work

        during the course of the investigation. Such payments are generally

        contemplated and disclosed either in the criminal complaint or in Rule 16.1

        disclosures.

     5. Plainly put, this new revelation inordinetly undercuts the confidence in the

        verdict and serves as direct impeachment of the government’s position that

        “Muhamed” merely acted as a CHS to serve his country.

     6. In fact, based on this new evidence, this could not be further from the truth.

        $50,000 is more than some government employees make as a yearly salary. See

        https://www.fbiagentedu.org/salaries/ (last visited 10/24/2019).

     7. The government’s failure to accurately disclose this information raises

        significant Brady and Giglio issues that not only undermine the jury verdict but

        cast a long cloud over the testimony of both the case agent and CHS.

     8. If it is not the government’s practice to pay CHS’s a fee after their testimony to

        avoid an impeachment on credibility, this is a frightening revelation. If that is in

        fact the case, the jury deserved to hear so.

     9. Mr. Schimenti and Mr. Jones further request all discovery relevant to this

        $50,000 payment be disclosed to counsel immediately. Counsel will file an

        accompanying motion for disclosure within the next 24 hours.

     10. Other than this newly divulged fact, Mr. Schimenti’s and Mr. Jones’ briefs are

        completed and ready to file on October 25, 2019.




                                            2
Case: 1:17-cr-00236 Document #: 231 Filed: 10/24/19 Page 3 of 3 PageID #:4027



       11. Counsel requires the above requested discovery to make a full and thorough

          record related to the government’s knowledge of this payment, and to conduct an

          evidentiary hearing related to the timing, or lack thereof, of this five figured

          bonus to a government informant after a jury returned a guilty verdict.

                                      CONCLUSION

        For the foregoing reasons, Mr. Schimenti and Mr. Jones respectfully request

 that this Honorable Court enter an order continuing post-trial motions.


                                                      Respectfully submitted,

                                                      /s/Joshua B. Adams
                                                      Joshua B. Adams
                                                      Counsel for Ed Schimenti




Joshua B. Adams
LAW OFFICES OF JOSHUA B. ADAMS, P.C.
53 W. Jackson Blvd., Suite 1515
Chicago, IL 60604
(312)566-9173
Josh@Adamsdefenselaw.com



                                                     /s/Patrick Boyle
                                                     Patrick Boyle
                                                     Counsel for Joseph Jones




                                              3
